Citation Nr: 1341143	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a gastrointestinal disorder (claimed as ulcers).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and a hiatal hernia and reflux esophagitis.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013, at the RO; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the bilateral hearing loss claim, the Veteran underwent a July 2009 VA audiological examination, at which time puretone thresholds could not be obtained and the VA examiner noted that the testing results obtained was unreliable and not suitable for rating purposes.  Consequently, the Board is unable to determine at this time whether the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.  The Board suspects that the Veteran does based on the audiological results contained in the service treatment records, but the current results is unclear at this time.  The examiner additionally noted that a medical opinion could not be rendered at that time without mere speculation.  Based on the above, the Board finds that a remand is necessary in order to afford the Veteran another VA audiological examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regards to the medical opinions necessary for bilateral hearing loss, the Board notes that the Veteran's audiological results from June 1984, prior to his enlistment into service, demonstrated 55 and 50 decibel losses at 3000 and 4000 hertz (Hz) thresholds in the Veteran's left ear, which demonstrate a hearing loss disability in that ear under 38 C.F.R. § 3.385 on enlistment into service.  Thus, the Board finds as conclusive fact that the Veteran had a left ear hearing loss disability on enlistment into service and such was "noted" on entrance into service.  Therefore the Veteran's left ear is not due the presumption of soundness in this case.  See 38 U.S.C.A. § 1111 (West 2002).  Thus, on remand, the opinion necessary to be obtained for the Veteran's left ear is one for aggravation.

The Board additionally finds as conclusive fact that the Veteran was exposed to all kinds of military and combat noise as a result of his military service, particularly artillery and engine noise as a result of his service as a tank mechanic.  See 38 C.F.R. § 1154(b) (West 2002).

Turning to the Veteran's claimed gastrointestinal disorder, the evidence of record appears to demonstrate that in 1998 the Veteran was treated with a private physician for peptic ulcer disease; those records are not of record and attempts to solicit information regarding such treatment and to assist in obtaining those records have not been made.  Thus, the Veteran's gastrointestinal disorder claim must be remanded in order for such attempts to be made, after the Veteran provides additional information.  Also, any ongoing private and VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Notwithstanding, the Board finds that the gastrointestinal disorder claim must also be remanded in order to obtain another VA examination which addresses 1986 treatment in service for gastrointestinal problems, which was not discussed in the July 2009 VA gastrointestinal examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Tallahassee and Miami VA Medical Centers, or any other VA medical facilities that may have treated the Veteran, since July 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss and gastrointestinal disorders, which is not already of record, to particularly include for peptic ulcer disease in 1998 with a private physician.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After audiological examination, the examiner should discuss the following: 

(a) Whether the Veteran's right ear hearing loss is more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by or otherwise related to military service, to include exposure to military/combat/mechanic noise therein.  

(b) Whether the Veteran's left ear hearing loss was aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his military service, to include exposure to military/combat/mechanic noise therein

The examiner should take as conclusive fact that the Veteran was exposed to noise, such as tank engine and artillery fire noise, during his period of service.  The examiner should also take as conclusive fact that the Veteran's June 1984 enlistment examination demonstrates pre-existing left ear hearing loss under 38 C.F.R. § 3.385.

The examiner should specifically discuss the audiological findings throughout the service treatment records, as well as the Veteran's lay evidence with regards to symptomatology during service and continuity of symptomatology after discharge from service.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.  

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any gastrointestinal disorder found.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any gastrointestinal disorders found, to include hiatal hernia and LA Grade A reflux esophagitis.  

The examiner should then opine as to whether the Veteran's gastrointestinal disorders are more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the noted 1986 gastrointestinal complaints/problems.  

The examiner must discuss the noted 1986 gastrointestinal service treatment records, as well as the Veteran's lay statements regarding to symptomatology during service and continuity of symptomatology after discharge from service.  The examiner should additionally discuss the Veteran's 1998 peptic ulcer disease treatment by a private physician, as well as any other relevant records in the claims file.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.  

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and a gastrointestinal disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


